Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.

  HUNTERS RUN PROPERTY OWNERS
  ASSOCIATION, INC.,

          Plaintiff,

  vs.

  CENTERLINE REAL ESTATE, LLC,

          Defendant.
                                         /

                                             COMPLAINT

          Plaintiff, Hunters Run Property Owners Association, Inc., by and through its undersigned

  counsel, hereby sues Defendant, Centerline Real Estate, LLC, and alleges as follows:

                                    Jurisdiction, Parties, and Venue

         1.        This is an action for declaratory judgment and damages in which the amount in

  controversy exceeds $75,000.

         2.        Plaintiff, Hunters Run Property Owners Association, Inc. (“Hunters Run” or the

  “Association”), is a Florida corporation with its principal place of business in Palm Beach

  County, Florida. Hunters Run is a citizen of the State of Florida.

         3.        Defendant, Centerline Real Estate, LLC (“Centerline”), is a foreign limited

  liability company. Upon information and belief, each member of Centerline is a citizen of the

  State of Texas. Accordingly, Centerline is a citizen of the State of Texas.

         4.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332, as the

  Plaintiff and Defendant are citizens of different states and the amount in controversy exceeds the

  jurisdictional limits of this Court.



  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 10



         5.        Venue is appropriate in the Southern District of Florida as the District in which

  the causes of action alleged herein arose and in which the property at issue is located.

                                   Allegations Common to All Counts

         6.        Hunters Run operates a homeowners’ association located in Palm Beach County,

  Florida, pursuant to Chapters 617 and 720 of the Florida Statutes, as well as its governing

  documents, which include, but are not limited to, the Hunters Run Declaration of Covenants,

  Restrictions and Easements, as recorded at Book 3195, Page 1107 of the Official Records of

  Palm Beach County, Florida, and as amended and subsequently restated via the Certificate of

  Restatement of the Hunters Run Declaration of Covenants, Restrictions and Easements, as

  recorded at Book 15531, Page 1883 of the Official Records of Palm Beach County, Florida

  (collectively, the “Declaration”). A true and correct copy of the Certificate of Restatement of the

  Hunters Run Declaration of Covenants, Restrictions and Easements is attached as Exhibit A.

         7.        On or about February 20, 2017, the Association adopted bylaws, which remained

  in effect during all times relevant to this action (the “Bylaws”) (the Declaration and the Bylaws

  may be referred to herein collectively as the “Governing Documents”). A true and correct copy

  of the Bylaws and the Rules and Regulations that were in effect on April 24, 2018 are attached as

  Composite Exhibit B.

         8.        This matter involves two parcels of property (collectively, the “Subject

  Properties”) that are located at: (1) 18 Stratford Drive, Unit F, Boynton Beach, FL 33436 (“Unit

  18F”), which is more particularly described as:

          Unit No. 18F-II, of Stratford at Hunters Run, a Condominium, according to The
          Declaration of Condominium recorded in O.R. Book 3377, Page 1375, and all
          exhibits and amendments thereof, Public Records of Palm Beach County, Florida;




                                                    2
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 10



  and (2) 48 Stratford Lane, Unit C, Boynton Beach, FL 33436 (“Unit 48C”), which is more

  particularly described as follows:

          Unit No. 48c-II in STRATFORD AT HUNTERS RUN, a Condominium,
          according to The Declaration of Condominium thereof, recorded in Official
          Records Book 3377, Page 1735, as amended, of the Public Records of Palm
          Beach County, Florida, together with an undivided share in the common elements
          appurtenant to such unit and all other appurtenances to such unit as set forth in the
          Declaration of Condominium.

         9.        The Subject Properties are located within a sub-association in the Hunters Run

  common-interest housing development.

                                                 Unit 18F

         10.       On or about April 24, 2018, as a result of a foreclosure sale, the Palm Beach

  County Clerk of Court issued a Certificate of Title to Centerline for Unit 18F. A copy of the

  foregoing Certificate of Title is attached as Exhibit C.

         11.       Unit 18F is located within the community governed by the Association and is an

  Assessment Unit subject to the covenants and restrictions of the Declaration.

         12.       As a result of the issuance of the Certificate of Title identified above, Centerline

  became the record title owner of Unit 18F.

         13.       As of the date of the filing of this Complaint, Centerline is the record title owner

  of Unit 18F.

         14.       As the record title owner of Unit 18F, Centerline is an Assessment Unit Owner,

  pursuant to the Declaration.

         15.       As the record title owner of Unit 18F, Centerline is a Living Unit Owner, pursuant

  to the Declaration.

         16.       As an Assessment Unit Owner of Unit 18F, Centerline is a Class A Member,

  pursuant to the Bylaws.

                                                     3
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 10



         17.       As an Assessment Unit Owner of Unit 18F, Centerline is required to become a

  member of the County Club and is further required to maintain said membership in good

  standing at all times during the period of such ownership.

         18.       As a Living Unit Owner of Unit 18F, Centerline is a Class E Member, pursuant to

  the Bylaws.

         19.       As a Living Unit Owner of Unit 18F and a Class E Member, Centerline is a

  member of the Country Club and is required to acquire a club membership and maintain that club

  membership in good standing.

         20.       As a member, Centerline is required to submit an information sheet and execute a

  membership certificate purchase agreement for Unit 18F, copies of which are attached as

  Composite Exhibit D.

         21.       Centerline is also required to pay to the Association the Club Initial Payment and

  the Initiation Fee for Unit 18F.

         22.       Moreover, Centerline is required to pay additional fees, dues, and other charges

  that accrue with respect to Unit 18F, including, without limitation, common area maintenance,

  pool atrium assessments, capital assessments, project assessments, Food & Beverage Gratuity,

  and Employee Holiday Fund.

         23.       Following Centerline’s purchase of Unit 18F, the Association sent a membership

  package to Centerline.

         24.       The Association has advised Centerline that it is required to pay the Initial Club

  Payment and the Initiation Fee for Unit 18F, as well as fees, annual dues, and other charges,

  including common area maintenance, pool atrium assessments, capital assessments, project




                                                     4
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 10



  assessments, Food & Beverage Gratuity, and Employee Holiday Fund, that have all accrued and

  continue to accrue.

         25.       The Association has sent Centerline periodic billing statements reflecting amounts

  owed by Centerline for Unit 18F, including amounts for unpaid dues, assessments, and fees. True

  and correct copies of the foregoing billing statements are attached as Exhibit E.

         26.       Centerline has refused to pay the amounts due and owing for Unit 18F and has

  taken the position that it is not obligated to pay those amounts.

         27.       Accordingly, Centerline violated and continues to violate Fla. Stat. §720.305 with

  respect to Unit 18F.

                                                 Unit 48C

         28.       On or about April 24, 2018, as a result of a foreclosure sale, the Palm Beach

  County Clerk of Court issued a Certificate of Title to Centerline for Unit 48C. A copy of the

  foregoing Certificate of Title is attached as Exhibit F.

         29.       Unit 48C is located within the community governed by the Association and is an

  Assessment Unit subject to the covenants and restrictions of the Declaration.

         30.       As a result of the issuance of the Certificate of Title identified above, Centerline

  became the record title owner of Unit 48C.

         31.       As of the date of the filing of this Complaint, Centerline is the record title owner

  of Unit 48C.

         32.       As the record title owner of Unit 48C, Centerline is an Assessment Unit Owner,

  pursuant to the Declaration.

         33.       As the record title owner of Unit 48C, Centerline is a Living Unit Owner,

  pursuant to the Declaration.


                                                     5
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 10



         34.       As an Assessment Unit Owner of Unit 48C, Centerline is a Class A Member,

  pursuant to the Bylaws.

         35.       As an Assessment Unit Owner of Unit 48C, Centerline is required to become a

  member of the County Club and is further required to maintain said membership in good

  standing at all times during the period of such ownership.

         36.       As a Living Unit Owner of Unit 48C, Centerline is a Class E Member, pursuant to

  the Bylaws.

         37.       As a Living Unit Owner of Unit 48C and a Class E Member, Centerline is a

  member of the Country Club and is required to acquire a club membership and maintain that club

  membership in good standing.

         38.       As a member, Centerline is required to submit an information sheet and execute a

  membership certificate purchase agreement for Unit 48C, copies of which are attached as

  Composite Exhibit G.

         39.       Centerline is also required to pay to the Association the Club Initial Payment and

  the Initiation Fee for Unit 48C.

         40.       Moreover, Centerline is required to pay additional fees, dues, and other charges

  that accrue with respect to Unit 48C, including, without limitation, common area maintenance,

  pool atrium assessments, capital assessments, project assessments, Food & Beverage Gratuity,

  and Employee Holiday Fund.

         41.       Following Centerline’s purchase of Unit 48C, the Association sent a membership

  package to Centerline.

         42.       The Association has advised Centerline that it is required to pay the Initial Club

  Payment and the Initiation Fee for Unit 48C, as well as fees, annual dues, and other charges,


                                                     6
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 10



  including common area maintenance, pool atrium assessments, capital assessments, project

  assessments, Food & Beverage Gratuity, and Employee Holiday Fund, that have all accrued and

  continue to accrue.

         43.       The Association has sent Centerline periodic billing statements reflecting amounts

  owed by Centerline for Unit 48C, including amounts for unpaid dues, assessments, and fees.

  True and correct copies of the foregoing billing statements are attached as Exhibit H.

         44.       Centerline has refused to pay the amounts due and owing for Unit 48C and has

  taken the position that it is not obligated to pay those amounts.

         45.       Accordingly, Centerline violated and continues to violate Fla. Stat. §720.305 with

  respect to Unit 48C.

         46.       The Association and Centerline conducted pre-suit mediation with respect to the

  issues identified in this action.

         47.       The Association has retained the undersigned counsel to represent it in this action

  and is obligated to pay a reasonable fee for its services herein.

         48.       All conditions precedent to this action have occurred, been satisfied, or been

  waived.

                                COUNT I – DECLARATORY JUDGMENT

         49.       The Association realleges paragraphs 1 through 48 of the Complaint above as if

  more fully set forth herein.

         50.       This is an action for declaratory judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §2201, et seq., and Rule 57, Fed. R. Civ. P.




                                                    7
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 10



         51.       In the lawsuit styled: Hunters Run Property Owners Association, Inc. v.

  Centerline Real Estate, LLC, U.S.D.C. S.D. Fla. Case No. 18-80407-CIV-Reinhart (the “2018

  Lawsuit”), this Court entered the following Orders:

               a. Order on Cross-Motion for Summary Judgment dated August 22, 2019 [D.E.

                   132];

               b. Order containing Findings of Fact and Conclusions of Law after bench trial dated

                   March 23, 2020 [D.E. 181]; and

               c. Final Judgment dated April 13, 2020 [D.E. 183].

         52.       The Association and Centerline were parties to the 2018 Lawsuit.

         53.       The 2018 Lawsuit related to certain other units located within the community

  governed by the Association that were owned by Centerline.

         54.       Pursuant to the above-referenced Orders entered in the 2018 Lawsuit, this Court

  determined, among other things, that, with respect to the units that were at issue in the 2018

  Lawsuit, Centerline was a member of the Country Club and, as such was required to: (1) acquire

  a club membership; (2) maintain that club membership in good standing; and (3) pay to the

  Association the Club Initial Payment.

         55.       In spite of the above-referenced Orders entered in the 2018 Lawsuit, Centerline

  still disputes that it is a member of the Country Club and that, for Unit 18F and Unit 48C, it must

  pay fees and charges to the Association, including the Club Initial Payment, the Initiation Fee,

  common area maintenance, pool atrium assessments, capital assessments, project assessments,

  Food & Beverage Gratuity, and Employee Holiday Fund.

         56.       There is a substantial likelihood that the Association will suffer an injury in the

  future if the Court does not provide the requested declaratory relief.


                                                     8
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 9 of 10



         57.       An actual justiciable controversy exists between the Association and Centerline.

         58.       The controversy between the Association and Centerline is substantial and

  continuing.

         59.       The controversy between the Association and Centerline is real and immediate

  and creates a definite, rather than speculative, threat of future injury.

         60.       The controversy between the Association and Centerline is not conjectural,

  hypothetical, or contingent.

         61.       The Association requires a declaration from this Court clarifying its ongoing

  relationship with Centerline, including, without limitation, the following:

               a. The Declaration is enforceable against Centerline with respect to Unit 18F and

                   Unit 48C;

               b. The Bylaws are enforceable against Centerline with respect to Unit 18F and Unit

                   48C;

               c. Centerline is a Class E Member of the Association and a member of the County

                   Club with respect to Unit 18F and Unit 48C; and

               d. Centerline is required to submit an information sheet and execute a membership

                   certificate purchase agreement for Unit 18F and Unit 48C.

         62.       As relief supplemental to the requested declaratory judgment and to remedy past

  harms, the Association requests that the Court award monetary damages for all amounts owed by

  Centerline with respect to Unit 18F and Unit 48C, including, without limitation, the Club Initial

  Payment, the Initiation Fee, common area maintenance, pool atrium assessments, capital

  assessments, project assessments, Food & Beverage Gratuity, and Employee Holiday Fund.




                                                     9
  Active\110220886.v1-5/26/20
Case 9:20-cv-80842-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 10 of 10



          WHEREFORE, Plaintiff, Hunters Run Property Owners Association, Inc., demands entry

   of a declaratory judgment against Defendant, Centerline Real Estate, LLC, as set forth herein, as

   well as an award of monetary damages, with interest, an award of costs and attorneys’ fees, and

   such other relief as is just and proper.

           DATED this 26th day of May, 2020.

                                                       FOX ROTHSCHILD LLP
                                                       777 S. Flagler Drive
                                                       Suite 1700 – West Tower
                                                       West Palm Beach, FL 33401
                                                       Tel: (561) 804-4441
                                                       Fax: (561) 835-9602

                                                       By: s/David A. Greene
                                                          David A. Greene
                                                          Florida Bar No. 87629
                                                          dgreene@foxrothschild.com
                                                          wpbeservice@foxrothschild.com

                                                       Attorneys for Plaintiff, Hunters Run
                                                       Property Owners Association, Inc.




                                                  10
   Active\110220886.v1-5/26/20
